
	
		I
		111th CONGRESS
		2d Session
		H. R. 5311
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Pascrell (for
			 himself, Mr. Boustany, and
			 Mr. Kanjorski) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the treatment of municipal bonds guaranteed by Federal home loan
		  banks as tax exempt bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Community Development Financing Act of
			 2010.
		2.Treatment of municipal
			 bonds guaranteed by Federal home loan banks as tax exempt bonds made
			 permanentClause (iv) of
			 section 149(b)(3)(A) of the Internal Revenue Code of 1986 is amended by
			 striking during the period beginning on the date of the enactment of
			 this clause and ending on December 31, 2010 and inserting on or
			 after July 30, 2008.
		
